The state of Connecticut’s petition for certification for appeal from the Appellate Court, 29 Conn. App. 207 (AC 10071), is granted, limited to the following question:
“In the circumstances of this case, did the warrant-less search of the defendant’s car at the West Hartford police station violate article first, § 7, of the Connecticut constitution?”
LeonF. Dalbec, Jr., assistant state’s attorney, in support of the petition.
Ronald T. Murphy, special public defender, in opposition.
Decided November 4, 1992